Citation Nr: 0728690	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  03-25 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1977 to July 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2000 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for bilateral hearing 
loss and hypertension.  In April 2005 the veteran testified 
before the Board at a hearing that was held at the RO.  In 
April 2006 the Board remanded the claims for additional 
development.



FINDING OF FACT

1.  A bilateral hearing loss disability had its onset during 
the veteran's active military service.  

2.  The veteran does not have a chronic hypertension related 
to his service or to any aspect thereof.  

3.  Hypertension was not manifested to a degree of 10 percent 
or more within the first year after the veteran left active 
service.  

4.  Borderline hypertension was diagnosed years after service 
and has not been medically related to the veteran's active 
service or any aspect thereof.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred in 
active service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2006).  

2.  Hypertension was not incurred in or aggravated by the 
veteran's active service, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including hypertension, will be rebuttably presumed if they 
are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

Hearing Loss

What constitutes a hearing loss disability is defined by 
regulation.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2006).  

On examination for service, in July 1977, audiologic 
examination showed the veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
0
5
15
25
20
LEFT
15
10
0
20
15
15

In November 1983, audiologic examination showed the veteran's 
pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0
5
0
15
15
10
LEFT
0
10
0
30
10
20

The service medical records contain a Hearing Conservation 
Briefing Report, dated in December 1986, which states that 
the veteran had a history of exposure to hazardous occupation 
noise.  

The December 1986 audiologic examination showed the veteran's 
pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0
5
5
25
25
25
LEFT
0
5
0
25
15
5

On examination for separation from service, in June 1993, 
audiologic examination showed the veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
20
5
5
30
30
35
LEFT
5
15
5
35
25
15
A bilateral hearing loss was diagnosed.  

On VA examination, in November 2000, audiologic examination 
showed the veteran's pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
30
55
50
LEFT
5
10
30
45
45

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 92 percent in the left ear.  
The diagnosis was mild to moderate 2K through 8K Hertz 
sensorineural hearing loss on the right and mild to moderate 
2K through 4K Hertz sensorineural hearing loss on the left.  
On VA ear examination, the physician expressed the opinion 
that the veteran had a bilateral neurosensory hearing loss 
with associated tinnitus.  The problems were thought to be 
secondary to prior noise exposure.  

On VA examination, in November 2006, audiologic examination 
showed the veteran's pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
40
50
55
LEFT
15
20
45
50
55

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 92 percent in the left ear.  
The diagnosis was moderate to moderately severe 2K through 4K 
Hertz sensorineural hearing loss, bilaterally.  

The current hearing loss meets the criteria of 38 C.F.R. 
§ 3.385.  More importantly, it cannot be reasonably 
dissociated from the noise exposure noted during service or 
the bilateral hearing loss noted on the examination for 
separation from service.  Consequently, the Board finds the 
current hearing loss began in service.  

The Board notes the November 2006 audiological opinion to the 
effect that the veteran's hearing loss is less likely as not 
related to military noise exposure.  However, the report 
stated that the claims folder was reviewed and there were no 
audiological reports.  As discussed above, there were several 
audiological reports supporting the claim.  Since these 
critical reports were not considered, the opinion against the 
claim is not persuasive.  

Hypertension

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, Note (1) 
(2006).  

The veteran's service medical records reflect that he had 
elevated blood pressure readings in the earlier part of his 
service.  His diastolic pressure was first found to be 
elevated in April 1979, when he had a blood pressure reading 
of 140/90.  That was followed by a blood pressure reading in 
July 1979 of 110/60, which was not elevated.  In September 
1979 blood pressure was again elevated at 128/100.  During 
the remainder of the veteran's service, there were a few 
spikes of elevated blood pressure among mostly normal 
readings.  

In April 1980, blood pressures were 110/76 and 118/80.  In 
August 1981, he had blood pressure readings of 120/80 and 
120/68.  In May 1982 and June 1982, his blood pressure was 
120/80.  Blood pressures in August 1983 were 120/78 and 
120/90.  1984 Blood pressures were normal at 120/86 in May 
1984, 120/82 in June 1984, and 120/80 in September 1984.  In 
1985, there were normal blood pressures in April 1985 
(122/80), August 1985 (120/8-), and October 1985 (126/78), 
with an intervening spike to 132/90 related to a viral 
syndrome in September 1985.  In July 1986, blood pressure was 
120/80.  In March 1987, his blood pressure was 110/68 and in 
July 1987, it was 120/84.  Blood pressure was 130/88 in May 
1988 and 120/84 in June 1988.  In June 1989, there was a 
normal reading of 120/88 in June 1989 with a spike to 118/92 
in August 1989. This was followed by normal readings of 
128/82 in October 1991, 159/78 and 143/80 in December 1992, 
and 148/85 on examination for separation from service in June 
1993.  The veteran reports that at this time he was informed 
that he had hypertension.  

Following the June 1993 examination, the veteran was 
scheduled for a five-day blood pressure screening.  On the 
first day, he had a blood pressure reading of 139/80.  The 
following day, he had a reading of 149/70.  On the third day 
he had a reading of 142/79.  On the fourth day he had a 
reading of 142/84.  On the last day he had a reading of 
129/84.  The five-day average was 140/79.  There was no 
diagnosis of hypertension.  Although the veteran had elevated 
blood pressure readings during his period of service, there 
is no indication in his service medical records that he had 
consistently elevated readings sufficient to warrant a 
diagnosis of hypertension.  As hypertension was not diagnosed 
in service, the Board finds that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b).  

There is no evidence of a diagnosis of hypertension or blood 
pressure readings in the hypertensive range during the year 
following service.  There is no competent documentation of 
hypertension being manifested to any degree during the first 
post service year, so service connection can not be presumed 
on that basis.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
claimed hypertension.  38 C.F.R. § 3.303(b).  Post-service 
medical records, however, do not demonstrate a confirmed 
diagnosis of hypertension.  The earliest post-service 
clinical evidence of record is dated in August 1997.  At that 
time, the veteran had a normal blood pressure reading of 
124/80.  

On examination in November 2000 he had blood pressure 
readings of 150/90, 138/90, 140/80, and 140/92.  He was felt 
to have borderline hypertension.  There was no opinion as to 
its connection to service.  

VA clinical notes of January 2001 and March 2002 reflect a 
normal blood pressure at 140/80.  Subsequent clinical records 
dated to June 2006 do not demonstrate a diagnosis of 
hypertension.  Additionally, VA records dated in June 2006 
show that the veteran did not have a history of 
cardiovascular problems.

The veteran underwent VA examination for hypertension in 
November 2006.  At the time of the examination, the veteran 
reported that he had been diagnosed with hypertension 
approximately five years after his separation from service.  
He stated, however, that he had never been prescribed 
medication for control of his hypertension.  The examiner 
reviewed the blood pressures in the service medical records.  
The examining physician noted that a review of the veteran's 
medical records for the past two years revealed blood 
pressure readings of 135/72 in September 2005, of 130/70 in 
December 2005, and of 136/90 in June 2006, with a repeat 
reading that same day of 130/84.  The examining physician 
also noted that clinical records for the past three years did 
not demonstrate treatment for high blood pressure.  
Additionally, the examiner noted that the veteran had had a 
history of elevated blood pressure readings, and that in 
November 2000 an examining physician had felt that he had 
borderline hypertension.  At the time of the November 2006 
examination, the veteran had blood pressure readings of 
142/88 when taken in the right arm while sitting, of 148/85 
when taken in the right arm while in the supine position, of 
144/90 when taken in the left arm while sitting, and, 
finally, of 148/94 when taken in the left arm while standing.  
The examiner felt that the most appropriate diagnosis for the 
veteran was borderline hypertension.  In explaining his 
determination, the examiner concluded that the physical 
findings overall suggested borderline hypertension rather 
than hypertension.  While the veteran had had several 
elevated blood pressure readings, he had never been treated 
for hypertension, and had never been prescribed medication 
for control of his blood pressure.  A review of the veteran's 
claims file did not demonstrate a single confirmed diagnosis 
of hypertension.  Accordingly, in the examiner's opinion, his 
findings did not suggest a diagnosis of hypertension but 
rather of borderline hypertension.

As set forth above, the regulation defines hypertension for 
benefits purposes as a diastolic blood pressure predominantly 
90mm. or greater, and isolated systolic hypertension means 
that the systolic blood pressure is predominantly 160mm. or 
greater with a diastolic blood pressure of less than 90mm.  
38 C.F.R. § 4.104, Note (1) (2006).  At no time has the 
veteran's diastolic blood pressure been predominantly 90mm. 
or greater, nor has his systolic blood pressure been 
predominantly 160mm. or greater.  More importantly, there is 
no diagnosis of hypertension from a competent medical 
professional.  

The Board has considered the veteran's assertions that he has 
hypertension related to his service.  However, as a 
layperson, the veteran is not competent to give a medical 
opinion on causation or aggravation of a medical condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) ("a layperson is generally 
not capable of opining on matters requiring medical 
knowledge").  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  See 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  

In this case, the medical reports provide a preponderance of 
evidence which establishes that, although the veteran had a 
few spikes of borderline elevated blood pressure in service, 
related to acute and transitory illness, he does not have a 
chronic hypertension related to his active service.  As the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2003 and updated 
in September 2006.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the January 2007 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for a bilateral hearing loss disability is 
granted.  

Service connection for hypertension is denied.



______________________________________________
Clifford R. Olson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


